            Case 3:20-cv-06320-JCS Document 1 Filed 09/08/20 Page 1 of 7




 1   Craig B. Sanders, California Bar No. 284397
     csanders@barshaysanders.com
 2   BARSHAY SANDERS, PLLC
     100 Garden City Plaza, Suite 500
 3   Garden City, New York 11530
     Tel: (516) 203-7600
 4   Fax: (516) 706-5055
     Attorneys for Plaintiff
 5   Our File No.: 119621
 6
                         UNITED STATES DISTRICT COURT
 7
                      NORTHERN DISTRICT OF CALIFORNIA
 8
                                   OAKLAND DIVISON
 9
10
11    Joel Werzberger, individually and on on behalf of
12    all others simillary situated                       Case No:
13                                     Plaintiff,         CLASS ACTION
14                                                        COMPLAINT

15                           vs.
16                                                        JURY TRIAL DEMANDED
      Financial Recovery Services, Inc.,
17
                                       Defendant.
18
19
20
21
22
23
24
25
26
27
28
     Case No.                                -1-
                                           COMPLAINT
            Case 3:20-cv-06320-JCS Document 1 Filed 09/08/20 Page 2 of 7




 1
            Joel Werzberger (hereinafter referred to as “Plaintiff”), by and through the
 2
     undersigned counsel, complains, states and alleges against Financial Recovery
 3
     Services, Inc. (hereinafter referred to as “Defendant”), as follows:
 4
 5
                                      INTRODUCTION
 6
            1.     This action seeks to recover for violations of the Fair Debt Collection
 7
     Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).
 8
 9
                               JURISDICTION AND VENUE
10
            2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C.
11
     § 1331 and 15 U.S.C. § 1692k(d).
12
            3.     Venue is proper under 28 U.S.C. § 1391(b) because a substantial part
13
     of the events or omissions giving rise to the claim occurred in this Judicial District.
14
            4.     At all relevant times, Defendant conducted business within the State of
15
     California.
16
17
                                           PARTIES
18
            5.     Plaintiff Joel Werzberger is an individual who is a citizen of the State
19
     of New York residing in Orange County, New York.
20
            6.     Plaintiff is a natural person allegedly obligated to pay a debt.
21
            7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
22
            8.     On information and belief, Defendant Financial Recovery Services,
23
     Inc., is a Minnesota Corporation with a principal place of business in Hennepin
24
     County, Minnesota.
25
            9.     Defendant regularly collects or attempts to collect debts asserted to be
26
     owed to others.
27
28
     Case No.                                 -2-
                                           COMPLAINT
            Case 3:20-cv-06320-JCS Document 1 Filed 09/08/20 Page 3 of 7




 1
              10.   Defendant is regularly engaged, for profit, in the collection of debts
 2
     allegedly owed by consumers.
 3
              11.   The principal purpose of Defendant's business is the collection of such
 4
     debts.
 5
              12.   Defendant uses the mails in its debt collection business.
 6
              13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
 7
 8
                        ALLEGATIONS SPECIFIC TO PLAINTIFF
 9
              14.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
10
              15.   The alleged Debt is an alleged obligation of Plaintiff to pay money
11
     arising out of a transaction in which the money, property, insurance, or services
12
     which are the subject of the transaction are primarily for personal, family, or
13
     household purposes.
14
              16.   The alleged Debt does not arise from any business enterprise of
15
     Plaintiff.
16
              17.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
17
              18.   At an exact time known only to Defendant, the alleged Debt was
18
     assigned or otherwise transferred to Defendant for collection.
19
              19.   At the time the alleged Debt was assigned or otherwise transferred to
20
     Defendant for collection, the alleged Debt was in default.
21
              20.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff
22
     by letter (“the Letter”) dated June 15, 2020. (A true and accurate copy is annexed
23
     hereto as “Exhibit 1.”)
24
              21.   The Letter conveyed information regarding the alleged Debt.
25
              22.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
26
              23.   The Letter was received and read by Plaintiff.
27
28
     Case No.                                  -3-
                                           COMPLAINT
            Case 3:20-cv-06320-JCS Document 1 Filed 09/08/20 Page 4 of 7




 1
            24.    15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has
 2
     the interest and right to be free from deceptive and/or misleading communications
 3
     from Defendant. As set forth herein, Defendant deprived Plaintiff of this right.
 4
            25.    15 U.S.C. § 1692e prohibits the use of any false, deceptive, or
 5
     misleading representation or means in connection with the collection of any debt.
 6
            26.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or
 7
     deceptive means to collect or attempt to collect any debt or to obtain information
 8
     concerning a consumer.
 9
            27.    The Letter contains multiple settlement offers.
10
            28.    While a settlement offer in and of itself is not improper, such offer runs
11
     afoul of the FDCPA if it impresses upon the least sophisticated consumer that if he
12
     or she does not accept the settlement, he or she will have no further opportunity to
13
     settle the debt for less than the full amount.
14
            29.    Upon being presented with such offer, the least sophisticated consumer
15
     could be materially misled into remitting payment or entering into a repayment plan
16
     she may not be able to afford, for fear of being subjected to additional collection
17
     efforts for the full amount of the debt when, in fact, settlement offers are frequently
18
     renewed if the consumer fails to accept the initial offer.
19
            30.    These concerns can be adequately addressed by the debt collector
20
     including with the offer the following language: “We are not obligated to renew this
21
     offer.”
22
            31.    The phrase “we are not obligated to renew this offer” adequately
23
     conveys to the least sophisticated consumer that there is a renewal possibility, but
24
     also that it is not assured.
25
            32.    The Letter does not state “we are not obligated to renew this offer,” nor
26
     does it include any kind of substantially similar language.
27
28
     Case No.                                 -4-
                                           COMPLAINT
            Case 3:20-cv-06320-JCS Document 1 Filed 09/08/20 Page 5 of 7




 1
            33.   The least sophisticated consumer would likely be misled by the
 2
     settlement offer.
 3
            34.   The least sophisticated consumer would likely be misled in a material
 4
     way by the settlement offer.
 5
            35.   Defendant has violated 15 U.S.C. § 1692e by way of using a false,
 6
     deceptive, or misleading representation or means in its attempt to collect Plaintiff’s
 7
     alleged Debt.
 8
            36.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and
 9
     1692e(10) and is liable to.
10
11
                                         CLASS ALLEGATIONS
12
            37.   Plaintiff brings this action individually and as a class action on behalf
13
     of all persons similarly situated in the State of California.
14
            38.   Plaintiff seeks to certify a class of:
15
                         All consumers to whom Defendant sent a collection letter
16
                         substantially and materially similar to the Letter sent to
17
                         Plaintiff, which letter was sent on or after a date one year
18
                         prior to the filing of this action to the present.
19
20
            39.   This action seeks a finding that Defendant's conduct violates the
21
     FDCPA, and asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
22
            40.   The Class consists of more than thirty-five persons.
23
            41.   Plaintiff's claims are typical of the claims of the Class. Common
24
     questions of law or fact raised by this action affect all members of the Class and
25
     predominate over any individual issues. Common relief is therefore sought on behalf
26
     of all members of the Class. A class action is superior to other available methods for
27
28
     Case No.                                    -5-
                                             COMPLAINT
            Case 3:20-cv-06320-JCS Document 1 Filed 09/08/20 Page 6 of 7




 1
     the fair and efficient adjudication of this controversy.
 2
            42.    The prosecution of separate actions by individual members of the Class
 3
     would create a risk of inconsistent or varying adjudications with respect to the
 4
     individual members of the Class, and a risk that any adjudications with respect to
 5
     individual members of the Class would, as a practical matter, either be dispositive of
 6
     the interests of other members of the Class not party to the adjudication, or
 7
     substantially impair or impede their ability to protect their interests. Defendant has
 8
     acted in a manner applicable to the Class as a whole such that declaratory relief is
 9
     warranted.
10
            43.    Plaintiff will fairly and adequately protect and represent the interests of
11
     the Class. The management of the class is not extraordinarily difficult, and the factual
12
     and legal issues raised by this action will not require extended contact with the
13
     members of the Class, because Defendant's conduct was perpetrated on all members
14
     of the Class and will be established by common proof. Moreover, Plaintiff has
15
     retained counsel experienced in actions brought under consumer protection laws.
16
17
                                       JURY DEMAND
18
            44.    Plaintiff hereby demands a trial of this action by jury.
19
20
                                   PRAYER FOR RELIEF
21
            WHEREFORE, Plaintiff respectfully requests judgment be entered:
22
                      a. Certifying this action as a class action; and
23
                      b. Appointing Plaintiff as Class Representative and Plaintiff's
24
                      attorneys as Class Counsel;
25
                      c. Finding Defendant's actions violate the FDCPA; and
26
                      d. Granting damages against Defendant pursuant to 15 U.S.C. §
27
28
     Case No.                                  -6-
                                           COMPLAINT
            Case 3:20-cv-06320-JCS Document 1 Filed 09/08/20 Page 7 of 7




 1
                     1692k; and
 2
                     e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. §
 3
                     1692k; and
 4
                     f. Granting Plaintiff's costs; all together with
 5
                     g. Such other relief that the Court determines is just and proper.
 6
 7   DATED: August 28, 2020

 8                                          BARSHAY SANDERS, PLLC

 9                                          By: /s/ Craig B. Sanders
10                                          Craig B. Sanders, Esquire
                                            100 Garden City Plaza, Suite 500
11                                          Garden City, New York 11530
12                                          Tel: (516) 203-7600
                                            Fax: (516) 706-5055
13                                          csanders@barshaysanders.com
14                                          Attorneys for Plaintiff
                                            Our File No.: 119621
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No.                                -7-
                                         COMPLAINT
